                                            Case 4:20-cv-08164-YGR Document 30 Filed 08/31/21 Page 1 of 5




                                   1

                                   2                                    UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5        SEAN MCGINITY,                                  Case No. 4:20-cv-08164-YGR
                                   6                    Plaintiff,                          ORDER GRANTING MOTION TO DISMISS
                                   7              vs.
                                                                                            Re: Dkt. No. 19
                                   8        THE PROCTER & GAMBLE COMPANY,
                                   9                    Defendant.

                                  10            Plaintiff Sean McGinity bring this class action complaint against defendant Procter &
                                  11   Gamble Company (“P&G”) alleging that P&G fraudulently represented that the ingredients in its
                                  12   “PANTENE PRO-V NATUREFUSION” shampoos and conditioners (“Products”) were from
Northern District of California
 United States District Court




                                  13   nature or otherwise natural. (Dkt. No. 1) (“Compl.”) Plaintiff brings three causes of action: (1)
                                  14   violation of the California Consumer Legal Remedies Act (“CLRA”), California Civil Code
                                  15   Section 1761(d); (2) violation of the California False Advertising Law (“FAL”), California
                                  16   Business and Professions Code Section 17500 et seq.; and (3) violation of the California Unfair
                                  17   Competition Law (“UCL”), California Business and Professions Code Section 17200 et seq.
                                  18            Now before the Court is P&G’s motion to dismiss. (Dkt. No.19). The motion is fully
                                  19   briefed. (See also Dkt. No. 23 and 26.) The Court determined that this matter was suitable for
                                  20   resolution on the papers and vacated oral argument on this issue. (Dkt. No. 27.)
                                  21            Having carefully considered the briefing submitted and the pleadings in this action, the
                                  22   Court GRANTS the motion to dismiss.
                                  23   I.       BACKGROUND
                                  24            The complaint alleges the following:
                                  25            On or about June 19, 2019, plaintiff purchased P&G’s products at a Safeway grocery store
                                  26   in Santa Rosa, California. (Compl. ¶ 6). P&G markets, advertises, and sells its present
                                  27   formulations of its products in packaging which includes the label “NATURE FUSION” with an
                                  28   accompanying image of an avocado on a green leaf. (Id. ¶ 16.) Plaintiff alleges that P&G
                                             Case 4:20-cv-08164-YGR Document 30 Filed 08/31/21 Page 2 of 5




                                   1   representations on its packaging represents that the products are natural, meaning that they are

                                   2   absent of any synthetic and non-natural ingredients. (Id. ¶ 4.) Plaintiff purchased the products, for

                                   3   which he paid a premium, because he wanted to buy personal care products that were natural.

                                   4   (See Id. ¶ 7.) Had plaintiff known at the time that the products were not natural but were instead

                                   5   made with synthetic ingredients, he would not have purchased the products. (Id. ¶ 8). Plaintiff

                                   6   now seeks to enjoin P&G’s false and misleading practices and to recover damages and restitution

                                   7   on behalf of the class under applicable state laws. (Id. ¶ 4.)

                                   8   II.      LEGAL STANDARD
                                   9            The parties do not dispute the legal standard.

                                  10            A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of the claims alleged in

                                  11   the complaint. Ileto v. Glock Inc., 349 F.3d 1191, 1199–1200 (9th Cir. 2003). “Dismissal can be

                                  12   based on the lack of a cognizable legal theory or the absence of sufficient facts alleged under a
Northern District of California
 United States District Court




                                  13   cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                  14   All allegations of material fact are taken as true and construed in the light most favorable to the

                                  15   plaintiffs. Johnson v. Lucent Techs., Inc., 653 F.3d 1000, 1010 (9th Cir. 2011). However, the

                                  16   court is not required to accept as true “allegations that are merely conclusory, unwarranted

                                  17   deductions of fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049,

                                  18   1055 (9th Cir. 2008). To survive a motion to dismiss, “a complaint must contain sufficient factual

                                  19   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

                                  20   556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). This

                                  21   “facial plausibility” standard requires the plaintiffs to allege facts that add up to “more than a sheer

                                  22   possibility that a defendant has acted unlawfully.” Id. at 678.

                                  23            Further, a plaintiff must state claims grounded in fraud with particularity. Fed. R. Civ. P.

                                  24   9(b); Kearns v. Ford Motor Co., 567 F.3d 1120, 1124 (9th Cir. 2009). The allegations must “be

                                  25   specific enough to give defendants notice of the particular misconduct . . . . so that they can defend

                                  26   against the charge and not just deny that they have done anything wrong.’” Bly-Magee v.

                                  27   California, 236 F.3d 1014, 1019 (9th Cir. 2001). Averments of fraud must set forth the “who,

                                  28   what, when, where and how” of the alleged misconduct. Vess v. Ciba-Geigy Corp. USA, 317 F.3d
                                                                                           2
                                          Case 4:20-cv-08164-YGR Document 30 Filed 08/31/21 Page 3 of 5




                                   1   1097, 1106 (9th Cir. 2003).

                                   2   III.    ANALYSIS
                                   3           The reasonable consumer test governs deception-based claims under the UCL, FAL, and

                                   4   CLRA, which looks at whether members of the public are likely to be deceived by the conduct.

                                   5   Ebner v. Fresh, Inc., 838 F.3d 958, 965 (9th Cir. 2016) (citing Williams v. Gerber Prods. Co., 552

                                   6   F.3d 934, 938 (9th Cir. 2008)). This requires more than a mere possibility that a defendant’s label

                                   7   on its products “might conceivably be understood by some few consumers viewing it in an

                                   8   unreasonable manner.” Id. (citing Lavie v. Procter & Gamble Co., 105 Cal.App.4th 496 (2003)).

                                   9   Instead, the reasonable consumer test requires “that a significant portion of the general consuming

                                  10   public or of targeted consumers, acting reasonably in the circumstances, could be misled.” Id.

                                  11   Consideration of whether a complaint sufficiently alleges that a reasonable consumer would be

                                  12   deceived by the defendant’s representation is appropriate at the motion to dismiss stage. See
Northern District of California
 United States District Court




                                  13   Becerra v. Dr. Pepper/Seven Up, Inc., 945 F.3d 1225, 1228-31 (9th Cir. 2019) (affirming district

                                  14   court’s dismissal of plaintiff’s mislabeling claims for plaintiff’s failure to sufficiently allege that

                                  15   reasonable consumers would be deceived by defendant’s representations).

                                  16           A.      The Allegedly Misleading Statements
                                  17           Here, plaintiff’s complaint alleges that P&G’s use of the word “Nature” and the

                                  18   accompanying imagery of an avocado, a vitamin, and a leaf deceives consumers into believing that

                                  19   the products are from nature or otherwise natural. (Compl. ¶ 16.) Plaintiff contends that a

                                  20   reasonable consumer would not deem the products natural if they knew that they contained

                                  21   synthetic or non-natural ingredients. (Id. ¶ 37.) The crux of plaintiff’s allegations is that P&G’s

                                  22   labeling is deceptive because it causes reasonable consumers to believe that P&G’s products do

                                  23   not contain synthetic or non-natural ingredients.

                                  24           There are at least two issues with plaintiff’s claim. First, plaintiff has failed to allege

                                  25   sufficient facts to show that a reasonable consumer would be deceived by P&G’s labeling. The

                                  26   Court finds that plaintiff has not sufficiently alleged that it is misleading or deceptive for P&G to

                                  27   use the label “Nature Fusion” on its packaging. P&G makes no claim as to what ingredients are

                                  28   not included, or the amounts of certain ingredients included, in its products by using the words
                                                                                           3
                                          Case 4:20-cv-08164-YGR Document 30 Filed 08/31/21 Page 4 of 5




                                   1   “Nature Fusion” and the accompanying imagery of an avocado on a green leaf and what appears to

                                   2   be a gold vitamin with the word “PRO-V” affixed to it. Instead, as plaintiff concedes, P&G’s use

                                   3   of the words alerts a reasonable consumer that the “products are composed of a ‘Fusion’ (or

                                   4   amalgam or mixture) of ingredients that are from ‘Nature’”. (Opp. at 2.) Plaintiff’s complaint

                                   5   does not plausibly allege that a reasonable consumer would understand such fusion to mean the

                                   6   absence of synthetic ingredients. In fact, the allegations state the opposite. The third-party survey

                                   7   that plaintiff cites in the complaint confirms as much. See Compl. ¶4. Plaintiff alleges that “a

                                   8   recent consumer survey of more than 400 consumers conducted by an independent third party

                                   9   evidences that more than 77% of consumers were deceived to believe the product contained more

                                  10   natural ingredients than artificial ingredients.” (Id.) Thus, the survey confirms that a reasonable

                                  11   consumer would understand P&G products to contain both ingredients from nature and synthetic

                                  12   ingredients—which they do.
Northern District of California
 United States District Court




                                  13          Further, P&G’s ingredients list included on the back of its packaging confirms that the

                                  14   products contain both natural and synthetic ingredients.1 See Moore v. Mars Petcare, US, Inc.,

                                  15   966 F.3d 1007, 1017 (9th Cir. 2020) (“qualifiers in packaging, usually on the back of a label or in

                                  16   ingredient lists, ‘can ameliorate any tendency of the label to mislead.’”) The ingredients include

                                  17   both Persea Gratissima oil, which is another word for avocado oil, and many of the synthetic

                                  18   ingredients identified in the complaint. See Decl. of Croswell, Exs. A-B. Thus, the Court finds

                                  19   that plaintiff has not sufficiently alleged how a reasonable consumer would be deceived into

                                  20   believing that the products did not contain any synthetic ingredients given the express inclusion of

                                  21   such ingredients on the products packaging. Accordingly, the Court finds that plaintiff has failed

                                  22   to sufficiently state a claim under the CLRA, FAL, and the UCL for deceptive and/or misleading

                                  23

                                  24          1
                                                 P&G requests that the Court take judicial notice of its products’ labels. See Dkt. No. 20
                                  25   (Request for Judicial Notice). A court may take judicial notice of a document on which the
                                       complaint “necessarily relies” if: (1) “the complaint refers to the document,” (2) “the document is
                                  26   central to the plaintiff's claim,” and (3) “no party questions the authenticity of the copy attached to
                                       the 12(b)(6) motion.” Daniels-Hall v. National Educ. Ass’n., 629 F.3d 992, 998 (9th Cir. 2010).
                                  27   Thus, the Court GRANTS P&G’s request and takes notice of P&G’s product packaging because
                                       plaintiff’s claim depends on what the packaging represents, and plaintiff does not oppose the
                                  28
                                       request. See Dkt. No. 24 (Statement of Non-Opposition).
                                                                                           4
                                             Case 4:20-cv-08164-YGR Document 30 Filed 08/31/21 Page 5 of 5




                                   1   practices.

                                   2            Moreover, P&G’s lack of use of the word “Natural” in its labeling and packaging is

                                   3   significant. Plaintiff relies on a handful of cases finding that other defendants’ use of the word

                                   4   “Natural” in labeling actionable under various consumer protection statutes. In citing those cases,

                                   5   plaintiff asks the Court to consider plaintiff’s use of the word “Nature” as synonymous with the

                                   6   word “Natural.” The facts of those cases are different and therefore do not persuade the Court that

                                   7   an extension in this case is appropriate. Here, plaintiff has not alleged, nor does the Court think he

                                   8   could, that shampoos and conditioners occur in nature, and are therefore a byproduct of natural

                                   9   conditions. Thus, the Court finds that plaintiff’s argument does not persuade.

                                  10   IV.      CONCLUSION
                                  11            For the foregoing reasons, and in an abundance of caution, the Court Grants P&G’s motion

                                  12   to DISMISS WITH LEAVE TO AMEND.
Northern District of California
 United States District Court




                                  13            Plaintiff shall file an amended complaint within twenty-one (21) days from the date of this

                                  14   Order. P&G shall respond within twenty-one (21) days from plaintiff’s filing. To the extent

                                  15   P&G files a motion to dismiss, it shall not assert any grounds which could have been asserted in

                                  16   the instant motion.

                                  17            This Order terminates Docket Number 19.

                                  18            IT IS SO ORDERED.

                                  19

                                  20   Dated: August 31, 2021
                                                                                                 YVONNE GONZALEZ ROGERS
                                  21                                                            UNITED STATES DISTRICT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
